In a products liability action, the defendant appeals from so much of an order of the Supreme Court, Queens County, dated May 20, 1976, as (1) granted the plaintiffs’ motion to compel the defendant to submit to an examination before trial and to produce certain documents thereat and (2) denied its cross motion to limit and terminate all discovery proceedings. Order affirmed insofar as appealed from, with $50 costs and disbursements. Any agreement that the plaintiffs’ attorney may have entered into with the attorney for the defendant, not to seek further disclosure, was apparently the result of his mistaken belief that certain information which was essential to his clients’ case was otherwise available. Under the circumstances presented herein, this is not a sufficient reason for depriving the plaintiffs of their right to full disclosure (see Matter of Frutiger, 29 NY2d 143). Latham, Acting P. J., Hargett, Rabin, Titone and Hawkins, JJ., concur.